Delaney, J. Claimant, Hannah Greenwald, was employed on April 26, 1948, in the capacity of a claim taker by respondent in the Department of Labor, Division of Tin-employment Compensation. On that day, claimant slipped on a waxed floor at her place of employment in Chicago; claimant sustained a sprained right wrist and injury to her knee. The record consists of the complaint, departmental report, stipulation, waiver of brief of claimant, and waiver of brief of respondent. - No jurisdictional question is raised. Respondent and claimant were operating under the Workmen’s. Compensation Act and the accident in question arose- out of and in the course of the employment. ■ Claimant paid the South Chicago Community Hospital $5.00 for X-rays, $160.00 to Dr. Jacob Samuel for professional services, and $3.50 for medicines. She was temporarily and totally disabled from April 26, 1948, to June 7,1948. The respondent has not reimbursed her for her medical expenses nor has it paid any compensation for the temporary period of her total disability. Records show that claimant’s salary was $160.00 per month. She was 53 years of age and had no children under 16 years. We conclude, therefore, that the claimant is entitled to an award for her medical and doctor hills in the amount of $168.50, and also an award of $117.00 for 6 weeks temporary total disability. The injury having occurred after July 1, 1947, this must be increased 30% making her compensation rate the maximum of $19.50 per week, all of which has accrued, payable forthwith. The testimony on the hearing before Commissioner Blumenthal was taken by A. M. Rothbart, who has submitted a statement for $11.10 for his services. This charge is reasonable and proper. An award is made in favor of A. M. Rothbart for stenographic and reporting services in the amount of $11.10, which is payable forthwith. This award is subject to the approval of the Governor, as provided in Section 3 of “An Act concerning the payment of awards to State employees.”